DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/02/2021 and 02/15/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Adams (U.S. Patent No. 4,734,688) in view of Wurzel et al (U.S. PGPub No. 2013/0082843).
Regarding claim 1, Adams teaches a liquid crystal device (col 4 lines 11-20) comprising: a liquid crystal panel (Fig 3, 12; col 4 lines 11-20); and a liquid crystal driver (19 and 25; col 4 lines 11-42) configured to drive the liquid crystal panel (col 4 lines 43-54), wherein the liquid crystal panel includes: a first segment electrode (2; col 4 lines 18-21); a first segment signal line (lines connected to node 1 and resistor 23) connected to the first segment electrode; and a second segment signal line (lines connected to node 1 and resistor 22) connected to the first segment electrode, and the liquid crystal driver includes: a first segment terminal (terminals formed on line 7) to be connected to the first segment signal line; a second segment terminal (terminals on driver 19 connected to lines 4) to be connected to the second segment signal line; a segment driving circuit (19 and 25).
However, Adams fail to teach a segment driving circuit configured to input a segment monitoring signal to the second segment terminal from the first segment electrode through the second segment signal line.
Wurzel teaches a segment driving circuit (Fig 7, 82) configured to input a segment monitoring signal (para 0073) to the second segment terminal (83) from the first segment electrode through the second segment signal line (the signal line coming from 82 to terminal 83). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention modify the LCD device of Adams with a test circuitry to an electrode as taught by Wurzel to test for defects in the device (see Wurzel para 0008-0009). 
Regarding claim 2, Adams and Wurzel teaches all of the elements of the claimed invention as stated above. 
Adams further teaches wherein the liquid crystal driver includes: a common driving circuit (Fig 3, common line 7) configured to output a common driving signal for driving a common electrode of the liquid crystal panel (12); a first common terminal from which the common driving signal is to be output to the common electrode (first node on common line 7); and a second common terminal (second node on common line 7) to which a common monitoring signal, which is a monitoring signal from the common electrode, is to be input.
Regarding claim 3, Adams and Wurzel teaches all of the elements of the claimed invention as stated above. 
Wurzel further teaches wherein the segment driving circuit includes: a segment signal output circuit (outline line from 82) configured to output a segment signal based on segment driving data (84); and an output circuit configured to output the first segment driving signal based on the segment signal, and the anomalous segment detection circuit is configured to detect the anomalous driving by comparing the segment monitoring signal and the segment signal (para 0072-0073).
Regarding claim 4, Adams and Wurzel teaches all of the elements of the claimed invention as stated above. 
Wurzel further teaches wherein the first segment terminal (Fig 7, 83 left terminal) and the second segment terminal (83 right terminal) are arranged adjacent to each other.
Regarding claim 5, Adams and Wurzel teaches all of the elements of the claimed invention as stated above. 
Wurzel further teaches wherein the first segment terminal and the second segment terminal are arranged adjacent to each other along a longitudinal direction of the liquid crystal driver (Fig 7, 83).
Regarding claim 6, Adams and Wurzel teaches all of the elements of the claimed invention as stated above. 
Wurzel further teaches wherein the first segment terminal and the second segment terminal are arranged adjacent to each other along a direction that intersects a longitudinal direction of the liquid crystal driver (Fig 7, 83).
Regarding claim 7, Adams and Wurzel teaches all of the elements of the claimed invention as stated above. 
Adams further teaches wherein the liquid crystal panel includes: a second segment electrode (Fig 3, 14) and a third segment signal line connected to the second segment electrode (col 4 line 65 – col 5 line 17), the first segment electrode (2) is to be connected to the liquid crystal driver (19 and 25) via the first segment signal line (lines connected to node 1 and resistor 23) and the second segment signal line (lines connected to node 1 and resistor 22), and the second segment electrode is to be connected to the liquid crystal driver via the third segment signal line (Fig 3).
Regarding claim 8, Adams and Wurzel teaches all of the elements of the claimed invention as stated above. 
Adams further teaches wherein the liquid crystal driver (Fig 3, 19 and 25) has short sides at two ends of a long side, and includes a third segment terminal to which the third segment signal line is to be connected (Fig 3), and the first segment terminal and the second segment terminal are arranged at a position, on the long side of the liquid crystal driver, further from one of the short sides relative to the third segment terminal (Fig 3).
Regarding claim 9, Adams and Wurzel teaches all of the elements of the claimed invention as stated above. 
Adams further teaches wherein the first segment electrode (Fig 3, 2) is an electrode for displaying an icon, and the second segment electrode (14) is an electrode for displaying a numeric character, a character, or a meter (col 5 lines 8-17).
Regarding claim 10, Adams and Wurzel teaches all of the elements of the claimed invention as stated above. 
Adams further teaches wherein the first segment electrode is an electrode for a liquid crystal shutter (col 3 lines 31-32).
Regarding claim 11, Adams and Wurzel teaches all of the elements of the claimed invention as stated above. 
Adams further teaches an electronic apparatus (col 3 lines 31-32). 
Regarding claim 12, Adams and Wurzel teaches all of the elements of the claimed invention as stated above. 
Adams further teaches a mobile body (col 3 lines 31-32).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D PETERSON whose telephone number is (571)270-0249. The examiner can normally be reached Mon - Fri, 9:30am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM D PETERSON/Examiner, Art Unit 2871                                                                                                                                                                                                        
/NATHANAEL R BRIGGS/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        6/4/2022